Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to papers filed on 07/26/2019. Claims 1-15 are pending. Claims 1, 9, and 14 are independent.  

Priority
Acknowledgment is made of applicant’s indication for National Stage entry from a PCT application under 35 U.S.C. 371. This application claims the benefit of PCT application PCT/US2017/067305 filed on 12/19/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

As per claim 14:
Claim 14 recites: “fetching, by the BIOS, a battery reference ID stored in the non- volatile memory, the battery reference ID corresponding to a battery ID determined previously; 
comparing, by the BIOS, the determined battery ID and the fetched battery reference ID; 
in response to a determination that the determined battery ID and the fetched battery reference ID do not correspond …” (emphasis added). 
The relationship between “the battery reference ID” and “the determined battery ID” is unclear and self-contradictory, therefore, making the claim indefinite. The claim first recites “a battery reference ID” is fetched such that it ‘corresponds to’ a “battery ID determined previously”, however, the claim later recites making a “determination” on whether the “determined battery ID” and the “battery reference ID do not correspond” (emphasis added). Since the ‘correspondence’ between “the battery reference ID” and “the determined battery ID” is already established prior in the claim, such a “determination” of whether the two ‘IDs’ “do not correspond” is not necessary. If such a “determination” is to be made, as recited in the claim, then the “determination” would always be false, rendering the limitations following the “determination” step to be moot.

As per claim 15:
Claim 14, as stated above, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Thus, claim 15 is rejected by virtue of its dependency on claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., US 2010/0056228 A1 (hereinafter, “Brown ‘228”), in view of Holmberg et al., US 2004/0268106 A1 (hereinafter, “Holmberg ‘106”), and further in view of Patino et al., US 2005/0035738 A1 (hereinafter, “Patino ‘738”).

As per claim 1: Brown ‘228 discloses: 
A device comprising a plurality of components (device 102 contains a plurality of components including smart battery 600 [Brown ‘228, ¶¶23-24, 73-80; Fig. 7]) 
a non-volatile memory having instructions stored thereon that are executable by a processor of the device (device 102 contains device memory 708 that stores code 750 that is executed by the main processor 702 [Brown ‘228, ¶80; Fig. 7]) to cause 
determine a component identification (ID) (identifier 601 [Brown ‘228, ¶¶18, 21. 67; Fig. 6]) of a component (a component such as smart battery 600; determine the identifier 601 of the component, such as smart battery 600, within device 102 [Brown ‘228, ¶¶18, 21, 28, 65-67; Fig. 1, Fig. 6]) of the plurality of components (device 102 contains a plurality of components including smart battery 600 [Brown ‘228, ¶¶23-24, 73-80; Fig. 7]); 
fetch a plurality of recall component IDs (fetching a list of identifiers subject to recall 828 [Brown ‘228, ¶¶18, 46; Fig. 5-2]); 
compare the determined component ID (identifier 601 [Brown ‘228, ¶¶18, 21, 67; Fig. 6]) with the plurality of recall component IDs (comparing the identifier 601 with identifiers in the recall list 828 [Brown ‘228, ¶¶18, 21; Fig. 5-2]); 
in response to a correspondence between the determined component ID and one recall component ID of the plurality of component IDs (determining that an identifier 601 is within the list of identifiers of subject to recall 828 [Brown ‘228, ¶¶18, 21; Fig. 5-2]), transmit signals representing a prompt (transmitting a notification to the user of the device 102 regarding the component’s ‘Recall’ status, changes applied to the device 102, and subsequent actions to take [Brown ‘228, ¶¶20, 29, 45, 58-59]) to place the component of the plurality of components in a safety mode (standby mode; under the broadest reasonable interpretation, “safety mode” is interpreted to be standby mode, where safety measures such as reducing power consumption and disabling components of the device 102 may be implemented [Brown ‘228, ¶¶29, 62]); and 
receive signals in response to the prompt (receiving signals in the form of configurations within an IT policy, in response to a ‘Recall’ status notification [Brown ‘228, ¶63]) 
As stated above, Brown ‘228 does not explicitly disclose: “a BIOS to provide an interface between an operating system (OS) of the device and hardware and/or firmware of the device, the device comprising: a non-volatile memory having instructions stored thereon that are executable by a processor of the device to cause the BIOS to: … and, responsive to the received signals, disable the component of the plurality of components.”
Holmberg ‘106, however, discloses:
a BIOS to provide an interface between an operating system (OS) of the device and hardware and/or firmware of the device (BIOS 11 contains basic routines which are accessed to boot the computer as well as to initialize and interface hardware with operating system software [Holmberg ‘106, ¶24; Fig. 1]), the device comprising: 
a non-volatile memory having instructions stored thereon that are executable by a processor of the device to cause the BIOS to … (executing stored instructions to perform operations using BIOS 11 .
Brown ‘228 and Holmberg ‘106 are analogous art because they are from the same field of endeavor, namely that of the protection and configuration of hardware components within a computing system. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown ‘228 and Holmberg ‘106 before them, to modify the method in Brown ‘228 to include the teachings of Holmberg ‘106, namely to perform the method described in Brown ‘228 using BIOS during the booting process. The motivation for doing so would be to take advantage of a BIOS environment’s functions, such as securely monitoring, initializing, and extracting identifying information from hardware components (Holmberg ‘106, ¶¶2-6, 24-25]).
As stated above, Brown ‘228 in view of Holmberg ‘106 does not explicitly disclose: “and, responsive to the received signals, disable the component of the plurality of components.”
Patino ‘738, however, discloses: 
and, responsive to the received signals (the charger 400 receives a signal based on the determination that battery 100 is unauthorized [Patino ‘738, ¶30; Fig. 1, Fig. 6]), disable the component of the plurality of components (disabling the component, such as the battery 100, in response to the determination that the battery 100 is unauthorized [Patino ‘738, ¶30; Fig. 1, Fig. 6]).
Brown ‘228 (modified by Holmberg ‘106) and Patino ‘738 are analogous art because they are from the same field of endeavor, namely that of the protection and configuration of hardware components such as power sources within a computing system. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown ‘228 (modified by Holmberg ‘106) and Patino ‘738 before them, to modify the device in Brown ‘228 (modified by Holmberg ‘106) to include the teachings of Patino ‘738, namely to disable the smart battery 600 while in standby mode in response to a determination that the smart battery 600 is 

As per claim 2: Brown ‘228, in view of Holmberg ‘106, and further in view of Patino ‘738 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Brown ‘228 discloses: 
	wherein the plurality of recall component IDs (a list of identifiers subject to recall 828 [Brown ‘228, ¶¶18, 46; Fig. 5-2]) are stored in the non-volatile memory (the list of identifiers subject to recall 828 may be stored in the memory 708 of a computing device, such as device 102, that is accessible by server 800 [Brown ‘228, ¶¶85-86]).

As per claim 3: Brown ‘228, in view of Holmberg ‘106, and further in view of Patino ‘738 discloses all limitations of claim 1, as stated above, from which claim 3 is dependent upon. Furthermore, Brown ‘228 discloses: 
	wherein the plurality of recall component IDs (a list of identifiers subject to recall 828 [Brown ‘228, ¶¶18, 46; Fig. 5-2]) are fetched from an external source (a list of identifiers subject to recall 828 may be fetched from an external server 800 [Brown ‘228, ¶¶18, 46, 82-85; Fig. 1, Fig. 8]).

As per claim 4: Brown ‘228, in view of Holmberg ‘106, and further in view of Patino ‘738 discloses all limitations of claim 1, as stated above, from which claim 4 is dependent upon. Furthermore, Brown ‘228 discloses: 
	wherein the instructions further comprise instructions that are executable by the processor (device 102 contains device memory 708 that stores code 750 that is executed by the main processor  to cause the activation of a flag (authorization status; entry into standby mode, as a result of a recall determination, may be indicated by the activation of an authorization status; under the broadest reasonable interpretation, “flag” is interpreted to be any indicator for a particular status [Brown ‘228, ¶¶29, 46, 62-63]) indicating safety mode (standby mode; under the broadest reasonable interpretation, “safety mode” is interpreted to be standby mode, where safety measures such as reducing power consumption and disabling components of the device 102 may be implemented [Brown ‘228, ¶¶29, 62]).

As per claim 5: Brown ‘228, in view of Holmberg ‘106, and further in view of Patino ‘738 discloses all limitations of claim 1, as stated above, from which claim 5 is dependent upon. Furthermore, Brown ‘228 discloses: 
	wherein the component ID (identifier 601 [Brown ‘228, ¶¶18, 21. 67; Fig. 6]) corresponds to an ID of a battery (smart battery 600 [Brown ‘228, ¶¶18, 21, 28, 65-67; Fig. 6]), and the plurality of recall component IDs correspond to IDs of batteries (a list of identifiers subject to recall 828 corresponding to smart batteries [Brown ‘228, ¶¶18, 46; Fig. 5-2]).

As per claim 6: Brown ‘228, in view of Holmberg ‘106, and further in view of Patino ‘738 discloses all limitations of claims 1 and 5, as stated above, all from which claim 6 is dependent upon. Furthermore, Brown ‘228 discloses: 
	wherein the safety mode (standby mode; under the broadest reasonable interpretation, “safety mode” is interpreted to be standby mode, where safety measures such as reducing power consumption and disabling components of the device 102 may be implemented [Brown ‘228, ¶¶29, 62]) 
	As stated above, Brown ‘228 in view of Holmberg ‘106 does not explicitly disclose: “wherein the safety mode comprises disabling and discharging the battery.” 
	Patino ‘738, however, discloses:
	wherein the safety mode (the state of the battery 100 after the determination that the battery 100 is unauthorized [Patino ‘738, ¶30; Fig. 1, Fig. 6]) comprises disabling and discharging the battery (disabling and discharging the battery 100 in response to the determination of the unauthorized battery 100 [Patino ‘738, ¶30; Fig. 1, Fig. 6]).
Brown ‘228 (modified by Holmberg ‘106) and Patino ‘738 are analogous art because they are from the same field of endeavor, namely that of the protection and configuration of hardware components such as power sources within a computing system. For the reasons detailed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown ‘228 (modified by Holmberg ‘106) and Patino ‘738 before them, to modify the method in Brown ‘228 (modified by Holmberg ‘106) to include the teachings of Patino ‘738.

As per claim 7: Brown ‘228, in view of Holmberg ‘106, and further in view of Patino ‘738 discloses all limitations of claim 1, as stated above, from which claim 7 is dependent upon. Furthermore, Brown ‘228 discloses: 
	wherein the non-volatile memory further comprises instructions that are executable by the processor (device 102 contains device memory 708 that stores code 750 that is executed by the main processor 702 [Brown ‘228, ¶80; Fig. 7]) (communicating an icon or message to the user of the device 102 that indicates entry into standby mode [Brown ‘228, ¶29]) 
	As stated above, Brown ‘228 does not explicitly disclose: “to cause the BIOS to transmit signals... to the OS.”

	to cause the BIOS to transmit signals ... to the OS (BIOS 11 contains basic routines which are accessed to boot the computer as well as to initialize and interface hardware with operating system software [Holmberg ‘106, ¶24; Fig. 1]).
 	Brown ‘228 and Holmberg ‘106 are analogous art because they are from the same field of endeavor, namely that of the protection and configuration of hardware components within a computing system. For the reasons detailed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown ‘228 and Holmberg ‘106 before them, to modify the method in Brown ‘228 to include the teachings of Holmberg ‘106.

As per claim 8: Brown ‘228, in view of Holmberg ‘106, and further in view of Patino ‘738 discloses all limitations of claim 1, as stated above, from which claim 8 is dependent upon. Furthermore, Brown ‘228 discloses: 
wherein the non-volatile memory further comprises instructions that are executable by the processor (device 102 contains device memory 708 that stores code 750 that is executed by the main processor 702 [Brown ‘228, ¶80; Fig. 7]) to (identifier 601 [Brown ‘228, ¶¶18, 21. 67; Fig. 6]) to the non-volatile memory or another memory (storing a mapping 830 of the device 102 with determined identifiers 601 in memory 808 [Brown ‘228, ¶¶51, 85-86; Fig. 8]).
As stated above, Brown ‘228 does not explicitly disclose: “wherein the non-volatile memory further comprises instructions that are executable by the processor to cause the BIOS to store …”
Holmberg ‘106, however, discloses: 
wherein the non-volatile memory further comprises instructions that are executable by the processor to cause the BIOS to store … (BIOS 11 contains basic routines which are accessed to boot the 
	Brown ‘228 and Holmberg ‘106 are analogous art because they are from the same field of endeavor, namely that of the protection and configuration of hardware components within a computing system. For the reasons detailed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown ‘228 and Holmberg ‘106 before them, to modify the method in Brown ‘228 to include the teachings of Holmberg ‘106.

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown ‘228 in view of Holmberg ‘106.

As per claim 9: Brown ‘228 discloses: 
	A method of identifying recall components of a device (a method to determine the recall status of a component such as a smart battery 600 within a device 102 [Brown ‘228, ¶18]), the method comprising: 
executing, using a processor of the device, instructions stored in a non-volatile memory of the device (device 102 contains device memory 708 that stores code 750 that is executed by the main processor 702 [Brown ‘228, ¶80; Fig. 7]) to
determining(identifier 601 [Brown ‘228, ¶¶18, 21. 67; Fig. 6]) for a component of the device (a component such as smart battery 600; determine the ; 
comparing(comparing the identifier 601 with identifiers in a recall list 828 [Brown ‘228, ¶¶18, 21; Fig. 5-2]); 
in response to a correspondence between the determined component ID and one of the plurality of recall component IDs (determining that an identifier 601 is within the list of identifiers of subject to recall 828 [Brown ‘228, ¶¶18, 21; Fig. 5-2]), transmitting(transmitting a notification to the user of the device 102 regarding the component’s ‘Recall’ status, changes applied to the device 102, and subsequent actions to take [Brown ‘228, ¶¶20, 29, 45, 58-59]) to enter a safety mode (standby mode; under the broadest reasonable interpretation, “safety mode” is interpreted to be standby mode, where safety measures such as reducing power consumption and disabling components of the device 102 may be implemented [Brown ‘228, ¶¶29, 62]); and 
in response to reception of signals received in response to the prompt (receiving signals in the form of configurations within an IT policy, in response to a ‘Recall’ status notification [Brown ‘228, ¶63]), initiating(initiating standby mode which may comprise reducing power consumption, preventing the charging of the smart battery 600, or disabling components of the device 102 [Brown ‘228, ¶¶29, 62-63]).
As stated above, Brown ‘228 does not explicitly disclose: “provide a BIOS, the BIOS to provide an interface between an operating system (OS) of the device and firmware and/or hardware of the device; determining, using the BIOS ...; comparing, using the BIOS …; transmitting, using the BIOS …; initiating, using the BIOS …”
Holmberg ‘106, however, discloses: 
	provide a BIOS, the BIOS to provide an interface between an operating system (OS) of the device and firmware and/or hardware of the device (BIOS 11 contains basic routines which are ; determining, using the BIOS ...; comparing, using the BIOS …; transmitting, using the BIOS …; initiating, using the BIOS … (executing stored instructions to perform operations using BIOS 11 [Holmberg ‘106, ¶¶2-3, 8, 12, 24-25]).
	Brown ‘228 and Holmberg ‘106 are analogous art because they are from the same field of endeavor, namely that of the protection and configuration of hardware components within a computing system. For the reasons detailed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown ‘228 and Holmberg ‘106 before them, to modify the method in Brown ‘228 to include the teachings of Holmberg ‘106.

As per claim 11: Brown ‘228 in view of Holmberg ‘106 discloses all limitations of claim 9, as stated above, from which claim 11 is dependent upon. Furthermore, Brown ‘228 discloses: 
	receiving (device 102 contains device memory 708 that stores code 750 that is executed by the main processor 702 [Brown ‘228, ¶80; Fig. 7]) to compare the determined component ID with the plurality of recall component IDs (comparing the identifier 601 with identifiers in the recall list 828 [Brown ‘228, ¶¶18, 21; Fig. 5-2]).
	As stated above, Brown ‘228 does not explicitly disclose: “receiving updated instructions representing an updated BIOS, and wherein the updated instructions are executed by the processor to …”
	Holmberg ‘106, however, discloses: 
	receiving updated instructions representing an updated BIOS (receiving an updated BIOS 11 containing updated executable code and an updated layout checksum 59, where the updated layout 
and wherein the updated instructions are executed by the processor to … (executing updated instructions to perform operations using BIOS 11 [Holmberg ‘106, ¶¶2-3, 8, 12, 24-25]).
Brown ‘228 and Holmberg ‘106 are analogous art because they are from the same field of endeavor, namely that of the protection and configuration of hardware components within a computing system. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown ‘228 and Holmberg ‘106 before them, to modify the method in Brown ‘228 to include the teachings of Holmberg ‘106, namely to perform the method described in Brown ‘228 using updated BIOS during the booting process. The motivation for doing so would be to take advantage of an updated BIOS environment’s functions, such as securely monitoring, initializing, extracting identifying information from hardware components, as well as to utilize updated instructions/information, such as an updated recall list or an updated hardware configuration checksum, provided by the updated BIOS (Holmberg ‘106, ¶¶2-6, 24-25]).

As per claim 12: Brown ‘228 in view of Holmberg ‘106 discloses all limitations of claims 9 and 11, as stated above, all from which claim 12 is dependent upon. Furthermore, Brown ‘228 discloses: 
wherein the plurality of recall component IDs (a list of identifiers subject to recall 828 [Brown ‘228, ¶¶18, 46; Fig. 5-2]) are included 
As stated above, Brown ‘226 does not explicitly disclose: “plurality of … component … are included within the updated instructions.”
Holmberg ‘106, however, discloses: plurality of … component (updated layout checksum 59, where the updated layout checksum 59 represents an updated hardware configuration of the computer system 2 [Holmberg ‘106 ¶25; Fig. 1]) … are included within the updated instructions (updated .
Brown ‘228 and Holmberg ‘106 are analogous art because they are from the same field of endeavor, namely that of the protection and configuration of hardware components within a computing system. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown ‘228 and Holmberg ‘106 before them, to modify the method in Brown ‘228 to include the teachings of Holmberg ‘106, namely to perform the method described in Brown ‘228 using updated BIOS during the booting process and include the recall list 828 within the updated instructions of the BIOS. The motivation for doing so would be to take advantage of an updated BIOS environment’s functions, such as securely monitoring, initializing, extracting identifying information from hardware components, as well as to utilize updated instructions/information, such as an updated recall list or an updated hardware configuration checksum, provided by the updated BIOS (Holmberg ‘106, ¶¶2-6, 24-25]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brown ‘228, in view of Holmberg ‘106, and further in view of Polyudov, US 7,702,896 B1 (hereinafter, “Polyudov ‘896”).

As per claim 10: Brown ‘228 in view of Holmberg ‘106 discloses all limitations of claim 9, as stated above, from which claim 10 is dependent upon. Brown ‘228 in view of Holmberg ‘106 does not explicitly disclose the limitations of claim 10. 
Polyudov ‘896, however, discloses:
loading the OS of the device in response to signals received in response to the prompt (based on a displayed prompt 501, receiving user input to a update firmware for hardware components; in 
Brown ‘228 (modified by Holmberg ‘106) and Polyudov ‘896 are analogous art because they are from the same field of endeavor, namely that of the protection and configuration of hardware components within a computing system. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown ‘228 (modified by Holmberg ‘106) and Polyudov ‘896 before them, to modify the method in Brown ‘228 (modified by Holmberg ‘106) to include the teachings of Polyudov ‘896, namely to display a prompt during the hardware initialization phase of device 102, and boot the operating system of device 102 in response to user input to the hardware initialization prompt. The motivation for doing so would be to configure and initialize hardware components, such as smart batteries, prior to the loading of the operating system to ensure that the operating system would be running in a safe and secure environment after loading, as well as to inform users of changes to the hardware components (Polyudov ‘896, Col. 1 line 38-48; Col. 6 line 63-Col. 7 line 23).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brown ‘228, in view of Holmberg ‘106, and further in view of Zimmer et al., US 2005/0021968 A1 (hereinafter, “Zimmer ‘968”).

As per claim 13: Brown ‘228 in view of Holmberg ‘106 discloses all limitations of claim 9, as stated above, from which claim 13 is dependent upon. Furthermore, Brown ‘228 discloses: 
wherein the plurality of recall component IDs are received (receiving a list of identifiers subject to recall 828 [Brown ‘228, ¶¶18, 46; Fig. 5-2]) 
As stated above, Brown ‘228 does not explicitly disclose: “the plurality of … component … are received within a signed blob”

the plurality of … component … are received (receiving a firmware image, where the firmware image is associated with a plurality of hardware components; it is well-known in the art that firmware is associated with particular hardware components [Zimmer ‘968, ¶¶2-3]) within a signed blob (the firmware image is stored as a signed Binary Large Object (BLOB) [Zimmer ‘968, ¶¶48-52; Fig. 3a]).
Brown ‘228 (modified by Holmberg ‘106) and Zimmer ‘968 are analogous art because they are from the same field of endeavor, namely that of the protection and configuration of hardware components within a computing system. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown ‘228 (modified by Holmberg ‘106) and Zimmer ‘968 before them, to modify the method in Brown ‘228 (modified by Holmberg ‘106) to include the teachings of Zimmer ‘968, namely to receive the recall list 828 as a signed BLOB. The motivation for doing so would be to ensure that the received hardware data, such as a recall list or a firmware image, is from a trusted source by maintaining integrity through a digital signature (Zimmer ‘968, ¶¶2-4, 13, 48-52).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown ‘228, in view of Holmberg ‘106, and further in view of Patino ‘738, and further in view of Huang ‘979, US 2016/0064979 A1 (hereinafter, “Huang ‘979”).

As per claim 14: Brown ‘228 discloses: 
A method of identifying a battery for recall (a method to determine the recall status of a component such as a smart battery 600 within a device 102 [Brown ‘228, ¶18]), the method comprising: 
executing, using a processor of a device, instructions stored in a non-volatile memory of the device (device 102 contains device memory 708 that stores code 750 that is executed by the main  to 
determining(identifier 601 [Brown ‘228, ¶¶18, 21. 67; Fig. 6]) of a battery of the device (a component such as smart battery 600; determine the identifier 601 of the component, such as smart battery 600, within device 102 [Brown ‘228, ¶¶18, 21, 28, 65-67; Fig. 1, Fig. 6]); 
fetching(unauthorized IDs; fetching unauthorized IDs from a list of unauthorized IDs 826 [Brown ‘228, ¶¶45, 85]) stored in the non- volatile memory (the list of unauthorized IDs 826 stored in a computing device, such as device 102, that is accessible to the server 800 [Brown ‘228, ¶86]), the battery reference ID corresponding to a battery ID determined previously (the list of unauthorized IDs 826 includes identifiers 601 of smart batteries [Brown ‘228, ¶¶18, 45, 85]); 
comparing(comparing the identifier 601 with unauthorized IDs within the list of unauthorized IDs 826 [Brown ‘228, ¶45]); 
in response to a determination that the determined battery ID and the fetched battery reference ID do not correspond (determining that that identifier 601 is not an unauthorized ID within the list of unauthorized IDs 826, and thus determining that the smart battery 600 associated with the identifier 601 is Valid [Brown ‘228, ¶45]), fetching(initiating the test for recall status based on the determination of a Valid status; fetching a list of identifiers subject to recall 828 [Brown ‘228, ¶¶18, 46]) stored in the non-volatile memory of the device (the list of identifiers subject to recall 828 stored in a computing device, such as device 102, that is accessible to the server 800 [Brown ‘228, ¶86]); 
comparing(comparing the identifier 601 with identifiers in the recall list 828 [Brown ‘228, ¶¶18, 21; Fig. 5-2]); 
in response to a correspondence between the determined battery ID and one recall battery ID of the list of recall battery IDs (determining that an identifier 601 is within the list of identifiers of subject to recall 828 [Brown ‘228, ¶¶18, 21; Fig. 5-2]), transmitting(transmitting a notification to the user of the device 102 regarding the component’s ‘Recall’ status, changes applied to the device 102, and subsequent actions to take [Brown ‘228, ¶¶20, 29, 45, 58-59]) to enter a battery safety mode (standby mode; under the broadest reasonable interpretation, “safety mode” is interpreted to be standby mode, where safety measures such as reducing power consumption and disabling components of the device 102 may be implemented [Brown ‘228, ¶¶29, 62]); and 
in response to signals received responsive to the prompt (receiving signals in the form of configurations within an IT policy, in response to a ‘Recall’ status notification [Brown ‘228, ¶63]), 
As stated above, Brown ‘228 does not explicitly disclose: “initiate a routine of a BIOS, the BIOS to provide an interface between an operating system (OS) of the device and a hardware and/or firmware of the device; determining, by the BIOS …; fetching, by the BIOS …; comparing, by the BIOS …; fetching, by the BIOS …; comparing, by the BIOS …; transmitting, by the BIOS …; using the BIOS to enable disabling and discharging the battery such that power to the device may be received from an external power supply rather than the battery.”
Holmberg ‘106, however, discloses:
initiate a routine of a BIOS, the BIOS to provide an interface between an operating system (OS) of the device and a hardware and/or firmware of the device (BIOS 11 contains basic routines which are accessed to boot the computer as well as to initialize and interface hardware with operating system software [Holmberg ‘106, ¶24; Fig. 1]); determining, by the BIOS …; fetching, by the BIOS …; comparing, by the BIOS …; fetching, by the BIOS …; comparing, by the BIOS …; transmitting, by the BIOS …; using the BIOS to (executing stored instructions to perform operations using BIOS 11 [Holmberg ‘106, ¶¶2-3, 8, 12, 24-25]) 
Brown ‘228 and Holmberg ‘106 are analogous art because they are from the same field of endeavor, namely that of the protection and configuration of hardware components within a computing system. For the reasons detailed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown ‘228 and Holmberg ‘106 before them, to modify the method in Brown ‘228 to include the teachings of Holmberg ‘106.
As stated above, Brown ‘228 in view of Holmberg ‘106 does not explicitly disclose:
“enable disabling and discharging the battery such that power to the device may be received from an external power supply rather than the battery.”
Patino ‘738, however, discloses:
enable disabling and discharging the battery (disabling and discharging the battery 100 in response to the determination of the unauthorized battery 100 [Patino ‘738, ¶30; Fig. 1, Fig. 6]) 
Brown ‘228 (modified by Holmberg ‘106) and Patino ‘738 are analogous art because they are from the same field of endeavor, namely that of the protection and configuration of hardware components such as power sources within a computing system. For the reasons detailed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown 
As stated above, Brown ‘228 in view of Holmberg ‘106 and further in view of Patino ‘738 does not explicitly disclose: “enable disabling and discharging the battery such that power to the device may be received from an external power supply rather than the battery.”
Huang ‘979, however, discloses:
enable disabling and discharging the battery such that power to the device may be received from an external power supply rather than the battery (in the event that the battery 102 is disabled, such as when the charging device 100 housing the battery 102 is disabled, activating the bypass electrical pathway and deactivating the discharge electrical pathway such that power to the electronic device 150 is provided by external power source 180 instead of battery 102 [Huang ‘979, ¶¶129, 266, 269, 298; Fig. 1]).
Brown ‘228 (modified by Holmberg ‘106 and Patino ‘738) and Huang ‘979 are analogous art because they are from the same field of endeavor, namely that of the protection and configuration of hardware components such as power sources within a computing system. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown ‘228 (modified by Holmberg ‘106 and Patino ‘738) and Huang ‘979 before them, to modify the device in Brown ‘228 (modified by Holmberg ‘106 and Patino ‘738) to include the teachings of Huang ‘979, namely for device 102 to automatically switch from the smart battery 600 to an external power source when the smart battery 600 is disabled upon entry into standby mode. The motivation for doing so would be to provide greater flexibility in terms of power source and to ensure that the device is always receiving power even when the battery is disabled (Huang ‘979, ¶¶129-130, 266, 269).

As per claim 15: Brown ‘228, in view of Holmberg ‘106, and further in view of Patino ‘738, and further in view of Huang ‘979 discloses all limitations of claim 14, as stated above, from which claim 15 is dependent upon. Furthermore, Brown ‘228 discloses: 
wherein (authorization status; under the broadest reasonable interpretation, “flag variable” is interpreted to be any indicator for a particular variable status; the authorization status may be set to statuses from the non-exhaustive list: Valid, Counterfeit, Recall, and Duplicate; authorization status of smart batteries may be stored in one or more lists in memory 808 [Brown ‘228, ¶19, 45, 85-86; Fig. 8]) in conjunction with entry of the battery safety mode (standby mode; entry into standby mode, as a result of a recall determination, may be indicated by the activation and storing of an authorization status [Brown ‘228, ¶¶29, 45-46, 62-63, 85]).
As stated above, Brown ‘228 does not explicitly disclose: “the routine of the BIOS further comprises storing …”
Holmberg ‘106, however, discloses:
the routine of the BIOS further comprises storing … (BIOS 11 contains basic routines which are accessed to boot the computer as well as to initialize and interface hardware with operating system software, where BIOS 11 is used to execute instructions to store a layout checksum 58, which represents a hardware configuration, within a non-volatile random access memory device (NVRAM) 12 [Holmberg ‘106, ¶24-25; Fig. 1]).
Brown ‘228 and Holmberg ‘106 are analogous art because they are from the same field of endeavor, namely that of the protection and configuration of hardware components within a computing system. For the reasons detailed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown ‘228 and Holmberg ‘106 before them, to modify the method in Brown ‘228 to include the teachings of Holmberg ‘106.


Conclusion
The prior art made of record and not relied upon but is considered pertinent to applicant's disclosure:
Montero, US 2006/0085204 A1: Determining whether an information handling system (IHS) component is in condition for warranty return based on an encrypted authorization number associated with the component.
Beaston et al., US 2018/0181967 A1: Monitoring/retrieving battery usage information and comparing battery identification information with a warranty database.
Elder et al., US 2007/0028020 A1: Tracking and storing battery product data; enabling/disabling features of a battery product based on the stored battery product data.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 


/ALAN LINGQIAN KONG/Examiner, Art Unit 2494 

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494